Citation Nr: 0104337	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO. 94-32 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from January 1968 to January 
1971 and from July 1972 to January 1976.

This appeal arose from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO) which continued the zero percent evaluation for 
the veteran's service-connected hypertension.  Subsequently, 
a Hearing Officer's decision dated in May 1994 increased the 
evaluation for hypertension from a zero percent rating to a 
10 percent evaluation, effective from October 26, 1992.  In a 
March 2000 decision, the Board denied an increased rating for 
hypertension.  

The veteran perfected a timely appeal of the Board's March 
2000 decision to the United States Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).  By order dated in 
October 2000, the Court vacated that portion of the Board's 
March 2000 decision that denied an increased rating for 
hypertension, in accordance with a Joint Motion for Remand, 
filed by both parties in the case.  The appeal as to the 
remaining issues was dismissed.  The Court did not retain 
jurisdiction over the matter.  

In a January 2001 statement, the veteran's representative 
submitted additional argument and evidence on behalf of the 
veteran.  Initial review by the RO was waived.  38 C.F.R. 
§ 20.1304 (2000).  However, for the reasons described below, 
the case must be remanded for further development.   


REMAND

The medical evidence of record reflects findings of 
cardiomegaly.  However, there is no medical opinion regarding 
whether it, or any other cardiovascular disorder, is related 
to the service-connected hypertension.  See VA Adjudication 
Procedure Manual, M21-1, Part VI, Chap. 11, para. 11.18c 
(August 26, 1996).  

It also appears that there are outstanding medical records, 
including the results of an echocardiogram that was ordered 
in June 1998.  Any additional evidence that is relevant to 
this claim should be obtained and reviewed prior to a final 
decision.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For these reasons, a remand is required.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records of 
treatment for his cardiovascular 
disabilities.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  Particular attention should be 
given to obtaining the echocardiogram 
results, if any, that were ordered in 
June 1998.  

2.  The RO should arrange for a VA 
cardiovascular examination of the veteran 
by an appropriate specialist for the 
purpose of ascertaining the current 
nature and extent of severity of his 
service-connected cardiovascular 
disability.  Any further indicated 
special studies should be conducted.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the examination report in this 
regard.  It is required that the examiner 
provide explicit responses to the 
following questions:

(a) Identify all cardiovascular 
disabilities.  

(b) Is diastolic pressure 
predominantly 110 or more, or is 
systolic pressure predominantly 200 
or more?  

(c) For each cardiovascular disorder, 
aside from hypertension, that is 
identified, please answer the 
following:  

Is such disorder causally related to 
the service-connected hypertension?

Is there any additional impairment of 
such disorder that would not 
otherwise be present but for the 
service-connected hypertension?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for the service-
connected hypertension with application 
of VA Adjudication Procedure Manual, M21-
1, Part VI, Chap. 11, para. 11.18c 
(August 26, 1996) and other relevant 
rating criteria such as 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005 and 7007, 
as applicable.  Since the rating criteria 
for evaluating diseases of the heart 
including hypertension were revised, 
effective January 12, 1998, during the 
veteran's appeal, the RO should also 
consider the rating criteria that was in 
effect before and after such change.  See 
62 Fed. Reg. 65219 (1997).  Karnas v. 
Derwinski, 
1 Vet. App. 308 (1991).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the higher 
rating claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

